Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 11-16 and 19-23 are allowed.  The closest prior art (US 7,418,317 to Cosgrove) teach related system and method for controlling and communicating with a vehicle including receiving control commands from an external interface, wherein each control/status devices’ ICD defines the interface’s protocol and message format  (col. 3, lines 43-56).  However, the specification of the present invention provides that “the simulation computing10 device, which is configured to exchange the simulated remotely operated machine data of the first type of simulated remotely operated machine with the simulation station over the communications network, is configured to send/receive the simulated remotely operated machine data in accordance with a different protocol that may not be specific to any type of simulated remotely operated machine, referred to herein as15 a universal protocol defined by a universal ICD. Accordingly, the protocol gateway exists between the simulation station and the simulation computing device to process the simulated remotely operated machine data in accordance with the protocol of the destination device” (par. 0034).  The specification goes on to state that “The capability of using the single protocol gateway 1500 to process data exchanged with simulation stations that are simulating different types of remotely operated machines can thus advantageously allow two different types of remotely operated machines to interact30 with each other in the simulation, which would have previously been possible only if each simulation station requiring a separate protocol gateway had a dedicated software installed to connect each protocol gateway” (par. 0053).  The specification defines a protocol as “defined by an associated Interface Control Document (ICD). The ICD is in general a proprietary document that is specific to each type of simulated remotely operated machine.” (par. 0029).  These advantageous features are reflected in independent claim 11 which requires receiving first simulation data from a first simulation station, the first simulation data comprising digitized instructions corresponding to commands received from a first user by an instrumentation module of the first simulation station, the first simulation data formatted in accordance with a first protocol according to a first simulated machine associated with the instrumentation module of the first simulation station, receiving second simulation data from a second simulation station, the second simulation data comprising digitized instructions corresponding to commands received from a second user by an instrumentation module of the second simulation station, the second simulation data formatted in accordance with a second protocol 7Patent Application 15/942,045 Docket No. L80011167US according to a second simulated machine associated with the instrumentation module of the second simulation station; identifying that the first and second simulation data is destined for a simulation computing device; translating the format of the first and second simulation data in accordance with a third protocol used by the simulation computing device; and transmitting the translated first and second simulation data to the simulation computing device.  Examiner notes that although the claims do not expressly define what is performing the steps of claim 11-16 and 19-23, based on the specification this is interpreted by the Examiner as inherently  performed by a single protocol gateway (for example, see par. 0006, disclosing a protocol gateway located between the first simulation station and the simulation computing device; see par. 0007, disclosing a protocol gateway may also be located between the second30 simulation station and the simulation computing device) as it is the only embodiment disclosed in the present application and provides advantages identified above. This is neither taught nor suggested by the prior art, including Cosgrove, as a whole or in combination.  Therefore, the application is in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JAMES B HULL/             Primary Examiner, Art Unit 3715